DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Pous on 1/7/2022.

The claims, first amended in the Notice of Allowance filed 8/9/2021, are further amended as follows: 

Claim 1. A fluid control valve, comprising: 
a valve body provided with a flow path of fluid to be controlled, and a cylinder chamber; 
a piston configured to slide inside the cylinder chamber in sliding directions under working pressure; and 
a valve disc displaced together with the piston in an integrated manner to be separated from and seated on a valve seat provided in the flow path to open and close the flow path, wherein: 
the cylinder chamber includes a pilot chamber extending from the piston in one of the sliding directions; 
an opening of a port is created in an inner wall of the pilot chamber, fluid being supplied to and discharged from the pilot chamber through the opening; 
the fluid is accommodated in the pilot chamber when the piston is in a valve open position in which the valve disc is separated from the valve seat; 
the fluid inside the pilot chamber is discharged to the port via the opening when the piston is displaced toward a valve closed position in which the valve disc is seated on the valve seat; 
at least one of the piston and the valve body is provided with a throttle portion forming, between the piston and the valve body, a throttle path having a cross-sectional area smaller than an area of the opening, after the piston starts being displaced from the valve open position toward the valve closed position; 
the throttle portion is provided on an outer circumference side of the piston sliding 2Application No. along the inner wall of the pilot chamber; 
when the piston is in the valve closed position, the throttle portion covers the opening and a peripheral portion around the opening in the inner wall of the pilot chamber, and the throttle path ; and 
the throttle portion is configured to be deformed in a direction away from the opening under pressure of the fluid flowing into the pilot chamber via the opening, when the piston in the valve closed position is displaced toward the valve open position.

Claim 3. (Cancelled).

Claim 4. The fluid control valve according to claim 1

Claim 5. The fluid control valve according to claim 1.

Allowable Subject Matter
Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, none of the art discloses “the throttle portion is configured to be deformed in a direction away from the opening under pressure of the fluid flowing into the pilot chamber via the opening, when the piston in the valve closed position is displaced toward the valve open position” in the context of the claim.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753